Action to recover damages for injuries sustained by plaintiff while seated in a dentist’s chair, alleged to have been caused by the negligence of defendant’s servants who were making changes in the electric system. The hypothetical question addressed to plaintiff’s expert did not contain facts sufficient upon which to predicate an opinion that plaintiff had received an electrical shock. Furthermore, it *740clearly appears that his answer was based upon a number of facts not contained in the hypothetical question and not proved. The determination that plaintiff received an electrical shock is against the weight of the evidence. Judgment and order reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event. On a new trial the facts should be so presented that they can be fully understood by a layman. The testimony should be limited to the facts in the case, without an exposition of non-essential facts and theories. Lazansky, P. J., Hagarty, Seudder, Tompkins and Davis, JJ., concur.